     Case 3:19-cv-02774-X-BT Document 8 Filed 08/12/20     Page 1 of 1 PageID 57



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


VICTOR L. WESS,                       §
                                      §
              Plaintiff,              §
                                      §
v.                                    §        No. 3:19-cv-2774-X (BT)
                                      §
N. COLADER, ET AL.,                   §
                                      §
              Defendants.

                                     ORDER

        The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

        SIGNED this 12th day of August 2020.




                                      _________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE
